Citation Nr: 0109566	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed coronary 
atherosclerotic heart disease, status post multiple 
surgeries.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
November 1946 with subsequent periods of active duty training 
from 1948 to 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2000.  



REMAND

In this case, the veteran contends that his current heart 
condition had its clinical onset during a period of active 
duty for training in 1974.  In addition, the veteran contends 
that his current hearing disability was the result of the 
exposure to acoustic trauma over many years in service.  

A May 1974 discharge summary shows that the veteran was 
admitted to a private hospital for evaluation of chest pain.  
The recorded history of the patient related that he had had 
mild substernal chest pain for the past year that was usually 
present when jogging.  Four days prior to the admission, the 
patient reporting having developed severe pain, radiating 
slightly to the neck while playing golf.  

The medical records also show that the veteran underwent a 
triple coronary bypass graft in November 1974 and has since 
received treatment for a heart condition.  

During the veteran's July 1998 VA fee basis heart 
examination, the examiner indicated that the diagnosis was 
that of coronary atherosclerotic heart disease.  The examiner 
did not opine as to the likelihood that the heart disease had 
been incurred during a period of active duty training.  

With regard to the veteran's claim of bilateral hearing loss, 
the submitted medical records show a slow deterioration in 
the veteran's hearing during the 1960's and 1970's.  

During the VA fee basis audiological examination in July 
1998, the examiner indicated that the veteran had a mild 
sloping to moderately severe sensorineural hearing loss in 
both ears.  The examiner did not opine as to the likely 
etiology of the claimed hearing loss.  

The veteran has provided lay statements from fellow 
servicemen who indicated that the veteran was stricken with 
chest pains during active duty training in July and August 
1974.  In another statement, Dr. Hubbard related that the 
veteran has developed chest pain during a period of active 
duty for training.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2000.  The veteran related that he 
was not offered hearing protection during service when he was 
exposed to loud gunfire and explosives.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Given the nature of the assertions by the veteran in this 
case, he should be asked to submit competent evidence to 
support his claim.  Specifically, the veteran should submit 
medical evidence to show that his claimed heart disease 
developed during a period of active duty training and that 
the claimed hearing loss was incurred as a result of the 
exposure to acoustic trauma during service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed heart disease 
and bilateral hearing loss since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The veteran also should be instructed to 
submit all competent evidence that tends 
to support his assertions that his 
current heart and hearing disability is 
due to disease or injury that was 
incurred in or aggravated by active 
service or active duty for training.  

2.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate review, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



